DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 13 and 23 is/are objected to because of the following informalities:
At line 6 of claim 13, “by the burning of” should be replaced with “by burning off of”.
At line 2 of claim 23, “from burning off the” should be replaced with “from the burning off of the”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-16 and 18-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butt et al. (US Patent 5,788,275).
In regards to claim(s) 13-16 and 18-23, Butt et al. discloses the claimed limitations including a hybrid gas generator (614) comprising:
a compressed gas chamber (622) closed off by a first bursting membrane (652) and a second bursting membrane (636);
an igniting unit (648) comprising an igniter (Reference is made to Figures 16A-16B);
a first pyrotechnic agent (646) configured to be ignited by the igniter; and
a second pyrotechnic agent (e.g. 258; Reference is made to Column 37, lines 1-6, Column 37, lines 17-23 and Column 20, line 51 - Column 21, line 50) configured to be ignited by the burning of the first pyrotechnic agent, the second pyrotechnic agent being configured to burn off slowly as compared to the first pyrotechnic agent (Reference is made to Column 20, line 51 - Column 21, line 50);
wherein the second pyrotechnic agent is disposed in the compressed gas chamber (Reference is made to Column 37, lines 1-6) and the first pyrotechnic agent is contained within a holder (644) of the igniting unit outside the compressed gas chamber, the first bursting membrane (652) being secured to the holder and separating the first pyrotechnic agent in the holder from the second pyrotechnic agent in the compressed gas chamber;
wherein the separation of the first and second pyrotechnic agents is configured so that the second bursting membrane (636) opens due to a pressure rise in the compressed gas chamber resulting from the burning off of the first pyrotechnic agent (Reference is made to Column 37, line 57 - Column 38, line 16);
wherein the holder is configured to support the first bursting membrane, the holder defining a chamber within the compressed gas chamber that contains the first pyrotechnic agent, wherein the holder and the first bursting membrane isolate the first pyrotechnic agent from the second pyrotechnic agent prior to activation of the inflator (Reference is made to Figure 16A);
wherein the igniter is configured to ignite the first pyrotechnic agent and rupture the first bursting membrane, which opens the holder and releases burn-off gases of the first pyrotechnic agent into the compressed gas chamber, which creates the pressure rise in the compressed gas chamber that opens the second bursting membrane (Reference is made to Column 37, line 57 - Column 38, line 16);
wherein the gas generator is configured so that the pressure rise in the compressed gas chamber opens the second bursting membrane without influence from a shockwave and with the hybrid gas generator being free from projectiles for puncturing the second bursting membrane (Reference is made to Figure 16A and Column 37, line 57 - Column 38, line 16);
a method for operating the hybrid gas generator according to claim 13, wherein the method steps of:
a) activating the igniting unit of the hybrid gas generator:
b) igniting the first pyrotechnic agent, which ruptures the first bursting membrane and releases burn-off gases into the combustion chamber;
c) building up, via the burn-off gases released into the compressed gas chamber, positive pressure in the compressed gas chamber;
d) igniting the second pyrotechnic agent and partially generating propelling gas;
e) opening the second bursting element due to the built-up positive pressure in the compressed gas chamber;
f) generating further propelling gas by the second pyrotechnic agent; and
g) discharging the further propelling gas through the opened second bursting element (Reference is made to Figure 16A and Column 37, lines 1-6, Column 37, lines 17-23 and Column 20, line 51 - Column 21, line 50 and Column 37, line 57 - Column 38, line 16);
wherein the first pyrotechnic agent acts as ignition booster for the second pyrotechnic agent and as positive pressure generator, wherein the positive pressure required for opening the second bursting element is generated prior to reaching a maximum gas generation rate of the second pyrotechnic agent (Examiner notes that Butt et al. discloses a first rapidly burning off pyrotechnic agent, a similar compressed gas composition (Helium, Argon and Oxygen), the compressed gas composition stored at a similar pressure (between the asserted range of bars when converted from psi), a slower burn off second pyrotechnic agent, and a similar arrangement of the elements relative to each other.  Butt et al. further discloses varying the inflator chambers’ volumes as well as the amount of propellant (which would adjust the pressure and/or volume).  Butt et al. further discloses that the ignitor assembly (648), propellant (646) and the subsequent interaction with medium (620) is sufficient to rupture the second disk (636) and that the medium (620) may also utilize propellant (258).  Additional note is made to Column 26, line 43 - Column 7, line 16 which states that the combustion of the ignition booster material (240) along with the secondary combustion (mixture of the first pyrotechnic agent and the compressed gas composition may affect a sufficient pressure increase (enough to burst the closure disk) (Reference is made to Column 26, line 5 - Column 7, line 16));
wherein the maximum gas generation rate of the second pyrotechnic agent is reached subsequent to step e), and/or
wherein bursting of the first bursting element is carried out subsequent to step a) or b);
an airbag module configured for installation in a vehicle, comprising the hybrid gas generator according hereto and an airbag inflatable by the hybrid gas generator (Reference is made to Figure 1 and Abstract);
 vehicle safety system for protecting a person, comprising a hybrid gas generator, an airbag inflatable by the gas generator as part of an airbag module, and an electronic control unit (14; Reference is made to Figure 1 and Column 4, lines 55-67) configured to activate the hybrid gas generator when a release situation is given, wherein the hybrid gas generator is configured according hereto;
wherein burn-off gas from the burning off of the first pyrotechnic agent forms positive pressure in the compressed gas chamber that directly opens the second bursting membrane (Reference is made to Figure 16A).
Allowable Subject Matter
Claim(s) 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13-16 and the newly added claims 17-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments necessitated the new ground(s) of rejection presented and the limitations have been fully addressed above.
Examiner notes that Jackson et al. (US Publication 2008/0111358) as well as Hamilton et al. (US Patent 5,821,448 and 5,711,546) disclose similar arrangements to Butt et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                                                                                                                                                                                                                     
BARRY GOODEN JR
Primary Examiner
Art Unit 3616